--------------------------------------------------------------------------------

EXHIBIT 10.1
 


[titan_logo.gif]
 


April 15, 2013
 
Mr. John Voight
New Sunrise LLC
PO Box 6
Chugwater, WY 82210
 
Re:  Binding Letter or Intent for the purchase of the Sunrise Mine Property



Dear Mr. Voight:


Further to our previous conversations, Titan Iron Ore Corp., a Nevada company
(“Titan”) proposes to enter into a potential purchase agreement with New Sunrise
LLC (“New Sunrise” or “Owner”), for the purchase of patented lode mining claims,
fee lands and other interests in real property and facilities situated in Platte
County, Wyoming, (the “Property” or the “Sunrise Mine”), under the following
general terms and conditions:


1.
Titan and New Sunrise acknowledge that they have executed a mutually acceptable
confidentiality agreement relating to the Property and all associated data and
information. Titan shall have the right, for a period of one hundred eighty
(180) days from the date of this letter, to complete its due diligence for a
possible transaction (the “Due Diligence Period”). During this period New
Sunrise shall work exclusively with Titan, and New Sunrise and its affiliates
shall not continue or initiate discussions with any other party regarding the
possible sale, directly or indirectly, of the Property.  Within ten (10)
business days of the parties’ execution of this letter agreement, Titan shall
deliver to Owner, or Owner’s nominee, a non-refundable cash payment in the
amount of twenty-five thousand dollars ($25,000.00).  Upon Closing, the
consideration paid hereunder shall be credited against the Purchase Price.



2.
Consistent with the provisions herein, this letter Agreement may be terminated
by Titan at any time during the Due Diligence Period.  At the end of the Due
Diligence Period, pending a satisfactory outcome of the due diligence exercise,
the parties shall enter into an exclusive agreement to purchase/sell the
Property (the “Purchase Agreement”).  The total Purchase Price for the Sunrise
Mine is US$12.0 million, which shall be paid in full at Closing, which Closing
shall occur no later than sixty (60) days after the end of the Due Diligence
Period.



3.
In addition to the standard representations, warranties, indemnities and
covenants found in a purchase/sales agreement for mining properties of this
type, the Purchase Agreement shall include a form of transaction approximating
the following structure:



 
a.
Owner shall sell the Property to Titan conveying title to the fee lands and
patented mining claims under a standard general warranty deed along with
representations and warranties customary for a transaction of this type in the
mining industry.



 
1

--------------------------------------------------------------------------------

 


 
b.
Owner shall be responsible for the satisfaction and elimination and removal of
the existing mortgage and any liens on the Property.

 
c.
The conveyance by Owner shall also include unpatented mining claims, mineral
leases, any geological reports, core logs and core samples, data, production
reports, cost information, laboratory information, buildings, mining equipment,
improvements, water rights, accesses and rights-of-way, environmental and
operating permits, bonds, sureties and guarantees, and generally all rights and
appurtenances which are connected with the mining and business activities of
Owner related to the Sunrise Mine, or which are related to the Property
historically, all of which shall be delivered free and clear of all liens or
other encumbrances. Owner shall also assign at Closing all rights and interests
to Titan under existing purchase and sales contracts for iron tailings, waste
and fines being sold from the Property.

 
d.
Owner shall specifically include representations and warranties regarding full
and unimpeded rights of access and egress to and from the Property.

 
e.
Titan and/or its affiliates will at Closing assume all future liabilities of the
Sunrise Mine, excluding any environmental and other liabilities associated with
the Property created solely by or through the actions of New Sunrise.



4.
During the Due Diligence Period and at all times prior to Closing, Owner shall
have the right to continue to operate the Sunrise Mine for purposes of
production of iron tailings, waste and fines, as are currently being produced by
Owner and sold under existing contracts. Titan or its authorized agents shall
have the right, at all times during the term of this Agreement, to enter upon
and inspect the Sunrise Mine and all workings thereof and structures thereon,
and to make any survey it may deem necessary, either for the purpose of checking
the amount of material mined or for an examination of the physical condition of
the Sunrise Mine and workings, and for the purpose of taking samples of any
material produced therefrom. Titan shall also have the right to import drilling
and related equipment for purposes of conducting an exploration program on and
at the whole of the Property, provided, that such activities do not unreasonably
interfere with Owner’s current operations. At Closing, Titan will assume control
of and operate the Property for purposes of production of iron tailings, waste
and fines, as are currently being produced by Owner and sold under existing
contracts.  Upon termination of this letter Agreement, or in the event the
Closing does not occur, Titan agrees to provide copies of all testing, data, due
diligence reports and/or other information regarding the Property, to Owner.



5.
During the term of this Agreement, Titan shall have the right (but not the
obligation), in the name of Owner, to amend or relocate any or all of the
unpatented claims at the Sunrise Mine, to locate lode claims on ground
theretofore covered by placer claims and vice versa, to locate mill sites on
ground theretofore covered by mining claims and vice versa, to locate state
claims on ground theretofore covered by federal claims or mill sites and vice
versa, to locate any fractions resulting from such actions, and to take such
other actions respecting any or all of the Sunrise Mine as may be authorized by
any future federal or state mining laws and as may be determined by Titan to be
necessary or desirable in connection with or in furtherance of operations under
this Agreement or the protection or advancement of Titan's rights under this
Agreement.  The rights of Titan under this Agreement shall extend to all mining
claims, mill sites, and leases located, amended, relocated, applied for,
acquired, or otherwise affected by actions taken pursuant to this Section. All
expenses incurred by Titan in connection with such actions shall be borne by
Titan. The parties shall establish an Area of Mutual Interest (“AMI”) which
shall be defined as two (2) miles from the outside boundaries of the existing
Sunrise Mine property. If either party shall acquire an interest in real
property, water rights, or rights to develop  any minerals or other related
rights within the AMI during the pendency of this LOI or at any time before
Closing, that party (the “Acquiring Party”) shall have the obligation to offer
to convey or sell such property interest to the other party, on the same terms
and conditions as the Acquiring Party obtained such interest. The other party
shall have ten (10) days from notice of the terms of an acquisition of an
interest within the AMI to elect to purchase such interest. If New Sunrise is
the Acquiring Party, it shall include this acquired interest in the Purchase
Agreement upon an election by Titan and the parties shall amend the Purchase
Agreement accordingly.



 
2

--------------------------------------------------------------------------------

 



 
6.
During all periods in which Titan is operating the Sunrise Mine pursuant to this
Agreement, or conducting any due diligence activities, Titan shall comply with
any and all applicable laws relating to working conditions, wages and hours,
workers compensation, mine safety, environmental laws, reclamation rules and
regulations, including those related to mine closure proceedings.  Titan shall
procure and maintain sufficient insurance, including comprehensive general
liability and vehicular liability insurance, on the Sunrise Mine, or on any
portions of the surface which Titan is using, in limits which are customary for
the mining industry.  Further, Titan agrees to indemnify and hold Owner harmless
for any claims, liabilities, suits, costs, demands, expenses (including
attorney’s fees), and damages arising from any activity or conduct of Titan or
its agents, employees, contractors, subcontractors or assigns, during the Due
Diligence Period.



7.
Prior to Closing of the Purchase Agreement, Owner shall pay any and all real
Sunrise Mine taxes and assessments levied upon the Sunrise Mine by the State of
Wyoming, or any other government entity for any tax year in which this Agreement
is in effect.  The parties shall apportion taxes during the year that Closing
actually occurs. Owner shall also timely perform, or cause to be performed,
annual labor for the benefit of the Sunrise Mine or timely pay all unpatented
mining claim maintenance fees, and make all required filings with the county,
state and federal governments in order to maintain titles to the Sunrise Mine in
effect and in good standing.

 
8.
Closing of the Purchase Agreement would be subject to the following conditions:

 
a.
Material accuracy of New Sunrise’s representations and warranties, and material
adherence by New Sunrise to covenants, as set forth in the Agreement;

 
b.
The obtaining of all necessary governmental or regulatory, or third-party
consents and approvals;

 
c.
Absence of litigation or regulatory action which enjoins the contemplated
transaction;

 
d.
Between the execution date of this Agreement and the Closing Date, there have
been no material changes in the operations, the title to, the condition, or
location of assets, including equipment, on the Property;

 
e.
Procurement by Titan of sufficient financing to complete the transaction.

 
f.
In the event Titan deter­mines that any facts, circumstances or conditions
relating to the matters covered by its due diligence investigations referred to
above exist which were not disclosed to Titan before the execution of the
Purchase Agreement, Titan shall provide Owner written notice of any such
defects, circumstan­ces or conditions (“Material Defect”), and Owner shall have
twenty (20) business days in which to provide Titan with evidence that such
Material Defects have been cured.  A defect shall not be deemed to be a Material
Defect unless the cost of remediation of such shall be in excess of twenty-five
thousand dollars ($25,000.00) per single occurrence.



 
3

--------------------------------------------------------------------------------

 


8           All notices provided for hereunder shall be deemed given and
received when (a) personally delivered during business hours on a business day
or (b) the next business day following receipt by electronic communication, with
a confirmation sent by registered or certified mail, return receipt requested,
addressed to the applicable party at the address indicated below for such
party.  A party may change its address by notice to the other party:


To Owner:             New Sunrise LLC
PO Box 6
Chugwater, WY 82210
Attention: John Voight
Email: johnjavaman@gmail.com
To Titan:
.                                              Titan Iron Ore Company
3040 North Campbell Ave.
Suite 110
Tucson, AZ 85719
Attention: Andrew Brodkey
Email: abrodkey@kriyah.com


9.
The rights of either party hereunder may be assigned or transferred, in whole or
in part, without the prior written consent of the other party. This agreement
shall be binding upon, and shall inure to the benefit of Owner, Titan and their
respective successors and assigns.



10.
The parties will each be solely responsible for and bear all of their own
respective expenses, including, without limitation, expenses of legal counsel,
engineers, surveyors, bankers, finders, brokers, consultants, accountants and
other advisors, incurred at any time in connection with this Agreement or
pursuing or consummating the Purchase Agreement.  Notwithstanding Paragraph 3(b)
above, Owner shall not be responsible for any claims or liens incurred as a
result of any activities and/or expenses of Titan.



11.
This document confirms Titan’s and Owner’s respective agreement and obligation
to negotiate, in good faith, a definitive agreement for the purchase and sale of
the Property based upon the foregoing terms and conditions. The parties agree
that their respective obligations to negotiate, in good faith, a definitive
agreement for the purchase and sale of the Property, as well the provisions
contained herein, are binding upon each of them, and their respective successors
and assigns.



If this proposal is acceptable to you, please sign where indicated below and
return one fully-executed copy to the undersigned.


TITAN IRON ORE CORP.


By: /s/ Andrew Brodkey 

--------------------------------------------------------------------------------

Andrew Brodkey, CEO


AGREED TO AND ACCEPTED this
15 day of April, 2013


NEW SUNRISE LLC
 
By: /s/ John Voight

--------------------------------------------------------------------------------

Title:Member
 
 

4 

--------------------------------------------------------------------------------